2016 IL App (1st) 133650
                            No. 1-13-3650 & 1-15-0812 (cons.)

                                                               THIRD DIVISION
                                                               November 2, 2016
______________________________________________________________________________

                                    IN THE
                        APPELLATE COURT OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________


CITIBANK, N.A.,                            )    Appeal from the Circuit Court
                                           )    of Cook County.
      Plaintiff-Appellee,                  )
                                           )
v.                                         )    No. 13 L 50072
                                           )
THE ILLINOIS DEPARTMENT OF REVENUE         )
and BRIAN HAMER, Director of Revenue,      )    The Honorable
                                           )    Patrick J. Sherlock,
      Defendants-Appellants.               )    Judge Presiding.
_________________________________________ ) ________________________________
                                           )
CHRYSLER FINANCIAL SERVICES                )    Appeal from the Circuit Court of
AMERICAS, LLC, n/k/a TD Auto Finance, LLC, )    Cook County.
                                           )
      Plaintiff-Appellant,                 )
                                           )
v.                                         )
                                           )    No. 13 L 50005
THE ILLINOIS DEPARTMENT OF REVENUE         )
and BRIAN HAMER, Director of Revenue,      )    The Honorable
                                           )    Robert Lopez-Cepero,
      Defendants-Appellees.                )    Judge Presiding.
                                           )
______________________________________________________________________________

      JUSTICE PUCINSKI delivered the judgment of the court, with opinion.
      Presiding Justice Fitzgerald Smith and Justice Lavin concurred in the judgment and
      opinion.

                                          OPINION
     1-13-3650 & 1-15-0812 (cons.)


¶1          These consolidated appeals involve the review of the determinations of the Department of

     Revenue (Department) on claims by plaintiffs Citibank, N.A. (Citibank) and Chrysler Financial

     Services America, LLC, n/k/a TD Auto Finance, LLC (Chrysler), for refunds of taxes under

     section 6 of the Retailers’ Occupation Tax Act (ROTA) (35 ILCS 120/6 (West 2012)). Citibank

     and Chrysler sought refunds of ROTA taxes associated with uncollectible debt on credit and

     installment contracts financed by Citibank and Chrysler for the purchase of goods. The

     Department denied both Citibank’s and Chrysler’s claims for refunds. The circuit court reversed

     the Department’s determination on Citibank’s claim, which the Department now appeals (Appeal

     No. 1-13-3650). In contrast, the circuit court affirmed the Department’s determination on

     Chrysler’s claim, in response to which Chrysler instituted the other appeal at issue in this matter

     (Appeal No. 1-15-0812).

¶2          For the reasons that follow, we affirm the judgment of the circuit court on Citibank’s

     claim. Although involving very similar facts relevant to the issue of standing, Chrysler’s appeal

     must be dismissed for lack of jurisdiction.

¶3                                           BACKGROUND

¶4                                        Appeal No. 1-13-3650

¶5          In its claim to the Department, Citibank sought a refund of $1,600,853.32 in ROTA taxes

     paid on sales funded through the use of consumer accounts owned by Citibank. Citibank’s claim

     was submitted to the Department’s administrative law judge (ALJ) on facts stipulated to by the

     parties. Those stipulated facts established the following:

¶6          The retailers (doing business in Illinois) involved in the sales at issue provided their

     customers with the option to finance their purchases, including the applicable ROTA tax, on a

     credit basis. Citibank, through agreements with the retailers, would then originate or acquire


                                                     -2-
       1-13-3650 & 1-15-0812 (cons.)


       those consumer charge accounts and receivables from the retailers on a non-recourse basis.

       Under these agreements, Citibank acquired all rights related to the accounts, including the right

       to all payments from the consumers and the right to claim ROTA tax refunds or credits.

¶7            Each time a consumer used his or her account to finance a purchase, Citibank would

       remit to the retailer the full amount financed by the consumer, including any applicable ROTA

       tax. The retailer would then remit the ROTA tax to the State.

¶8            Eventually, some of the consumers on these accounts defaulted, leaving unpaid balances

       that included amounts attributable to financed ROTA taxes. After attempting to collect the

       balances on the defaulted accounts, Citibank determined that the defaulted accounts were

       worthless, wrote the balances off on its books and records, and claimed the balances as bad debt

       on its federal income taxes between January 1, 2008, and December 31, 2009.

¶9            The $1,600,853.32 Citibank sought to have refunded constituted that portion of the

       ROTA taxes attributable to the unpaid and written off balances of the defaulted consumer

       accounts.

¶ 10          On January 31, 2011, the Department issued a Notice of Tentative Denial to Citibank. In

       response, Citibank requested an administrative hearing. In his recommendation for disposition,

       the ALJ recommended that (1) Citibank’s claim be denied on the bases that Citibank did not

       include all of the required information or sufficient detail on its application for a refund,

       (2) Citibank did not bear the burden of the ROTA tax, (3) the ROTA tax was not paid in error,

       (4) there was no evidence that any erroneously paid taxes were refunded to the consumer,

       (5) Citibank was not the remitter of the taxes to the State, and (6) the assignments from the

       retailers to Citibank did not give Citibank a right to a refund of the ROTA taxes. On December




                                                      -3-
       1-13-3650 & 1-15-0812 (cons.)


       13, 2012, the Director of the Department adopted the ALJ’s recommendation. Citibank appealed

       to the Circuit Court of Cook County.

¶ 11          On October 17, 2013, the circuit court issued an order reversing the Department’s denial

       of Citibank’s claim. The circuit court concluded that the primary issue was whether Citibank

       bore the burden of the taxes, not whether it was a retailer, as neither the applicable statute nor the

       applicable administrative regulation limited refunds to retailers. According to the circuit court,

       even if it was of some consequence whether Citibank was a retailer, the retailers had properly

       assigned their rights to Citibank, entitling Citibank to a refund. Finally, the circuit court

       concluded that Citibank was not required to refund the taxes to the consumer before seeking a

       refund and that Citibank did not fail to provide all of the information required in its application

       for a refund.

¶ 12          The Department then filed a timely notice of appeal.

¶ 13                                         Appeal No. 1-15-0812

¶ 14          In its claim, Chrysler sought a refund of $4,630,622.71 in ROTA taxes on the sales of

       certain motor vehicles. As in the previous appeal, Chrysler’s claim was submitted to the

       Department’s ALJ on facts stipulated to by the parties. Those stipulated facts established the

       following.

¶ 15          For the sales at issue, the retailer and consumer entered into retail installment contracts

       (in Illinois) under which the consumer agreed to pay the entire amount financed over time in

       fixed installments of a specific sum. The total amount financed included the total purchase price

       of the vehicle, along with the total ROTA tax due on the sale, minus any down payment made by

       the consumer. Any down payments were applied pro rata between the purchase price and the

       ROTA tax.


                                                        -4-
       1-13-3650 & 1-15-0812 (cons.)


¶ 16          Contemporaneously with the execution of the installment contracts, the retailers assigned

       to Chrysler all of their rights, titles, and interests in the installment contracts, without recourse.

       The assignments included the right to enforce the debt and to repossess the collateral in the event

       of default by the consumers. In exchange for these assignments, Chrysler paid the retailers the

       entire amounts financed under the contracts. The retailers then reported and remitted to the State

       the amount of ROTA taxes due on each of the sales.

¶ 17          Some of the consumers who entered into the installment contracts with the retailers

       defaulted on their obligations to pay, resulting in a failure to fully repay the total purchase price

       and ROTA tax amounts. In some instances, the vehicles were repossessed and sold. Any

       amounts collected on the sale of the repossessed vehicles were applied pro rata between what

       remained of the sales price and the ROTA tax.

¶ 18          Following reasonable attempts to collect any outstanding balances on the defaulted

       installment contracts, Chrysler determined them to be worthless and claimed the remaining

       balances as bad debts on their federal taxes. These bad debts were written off between April 1,

       2006, and March 31, 2009.

¶ 19          The $4,630,622.71 Chrysler sought to have refunded constituted the portion of the ROTA

       taxes attributable to the unpaid and written off balances of the defaulted installment contracts.

¶ 20          On August 6, 2010, the Department issued a notice of tentative denial to Chrysler. In

       response, Chrysler requested an administrative hearing. In his recommendation for disposition,

       the ALJ recommended that (1) Chrysler’s claim be denied on the bases that Chrysler did not bear

       the burden of the ROTA tax, (2) the ROTA tax was not paid in error, (3) there was no evidence

       that any erroneously paid taxes were refunded to the consumer, (4) Chrysler was not the retailer

       of the goods sold and did not remit the ROTA taxes to the State, (5) the assignment from the


                                                        -5-
       1-13-3650 & 1-15-0812 (cons.)


       retailer to Chrysler did not give Chrysler a right to a refund of the ROTA taxes, and (6) Chrysler

       failed to prove the claimed refund amount. On November 29, 2012, the Department issued its

       final determination, denying Chrysler’s claim. Chrysler appealed to the Circuit Court of Cook

       County.

¶ 21           On March 14, 2014, the circuit court issued an order sustaining the Department’s denial

       of Chrysler’s claim on the bases that (1) no tax was paid in error, (2) Chrysler did not remit the

       ROTA taxes to the State, (3) Chrysler was not a retailer, (4) the assignments did not bind the

       State, and (5) Chrysler did not bear the burden of the ROTA taxes.

¶ 22           Eight and a half months later, on November 25, 2014, Chrysler filed a petition to modify

       the judgment under section 2-1401 of the Code of Civil Procedure (735 ILCS 5/2-1401 (West

       2012)). In the section 2-1401 petition, Chrysler claimed that it did not learn that the circuit court

       had issued its decision on Chrysler’s appeal until October 2014. Chrysler claimed that upon

       review of the circuit court’s decision, it realized that the circuit court had failed to address

       Chrysler’s contention that the ALJ erred in disregarding the parties’ stipulation as to the amount

       of Chrysler’s claim and requiring Chrysler to support the claimed amount with documentation.

       Chrysler requested that the circuit court modify its March 14, 2014, judgment to include an

       analysis of this issue.

¶ 23           On December 16, 2014, the circuit court issued an order simply stating that the section 2-

       1401 petition was granted. Thereafter, on March 3, 2015, the circuit court issued a supplemental

       opinion, which was identical to its March 14, 2014, order, with the exception that it also

       contained the circuit court’s conclusion that the ALJ had erred in disregarding the parties’

       stipulation as to the amount of Chrysler’s claim and a statement that the period for appeal of the




                                                       -6-
       1-13-3650 & 1-15-0812 (cons.)


       circuit court’s decision began to run as of the date the circuit court’s supplemental opinion was

       entered.

¶ 24            Chrysler filed its notice of appeal on March 19, 2015, purporting to appeal from the

       circuit court’s supplemental opinion under Illinois Supreme Court Rule 303(a)(3) (eff. Jan. 1,

       2015).

¶ 25                                             ANALYSIS

¶ 26            On appeal, both Citibank and Chrysler argue that they are entitled to refunds of the

       ROTA taxes attributable to the uncollectible debt on the defaulted credit and installment

       contracts, because they bore the burden of the ROTA taxes and because the retailers assigned the

       rights to such refunds to Citibank and Chrysler. The Department, on the other hand, argues that

       Citibank and Chrysler lack standing to obtain refunds of the ROTA taxes, because they are not

       retailers who remitted the taxes to the State. As we discuss below, Citibank is entitled to a refund

       as the assignee of the retailers. Chrysler’s appeal, however, must be dismissed for lack of

       jurisdiction.

¶ 27                                        Appeal No. 1-13-3650

¶ 28            On appeal, the Department argues that Citibank is not entitled to a refund of ROTA taxes

       attributable to the uncollected amounts on the defaulted accounts because (1) Citibank lacks

       standing under the relevant statute to seek such a refund because it is not a retailer, and (2) even

       if it did have standing, Citibank failed to comply with the procedural application requirements of

       the applicable statutes and regulations. For the reasons that follow, we conclude that Citibank

       had standing by way of assignment to seek a refund and that any deficiencies in Citibank’s

       application were moot because the Department stipulated that the refund amount sought by

       Citibank was comprised of ROTA taxes attributable to the unpaid debt.


                                                       -7-
       1-13-3650 & 1-15-0812 (cons.)


¶ 29          We first address the Department’s motion to strike a portion of Citibank’s brief on the

       basis that it cites to the unpublished decision of Home Depot USA, Inc. v. Hamer, No. 4-09-0611

       (May 5, 2010) (unpublished order under Supreme Court Rule 23), for the proposition that the

       Department is collaterally estopped from arguing that Citibank did not bear the burden of the

       ROTA taxes at issue and, thus, did not have standing to seek a refund. Because we resolve this

       case on different grounds and do not consider the holding of Home Depot in reaching our

       decision, the Department’s motion is denied as moot.

¶ 30          We turn now to the merits of this case. On appeal, we review the determination of the

       administrative agency, not that of the circuit court. Richard’s Tire Co. v. Zehnder, 295 Ill. App.
3d 48, 56 (1998). Administrative agency decisions on questions of law—such as whether a party

       has standing—are reviewed de novo. See City of Belvidere v. Illinois State Labor Relations

       Board, 181 Ill. 2d 191, 205 (1998); Kohls v. Maryland Casualty Co., 144 Ill. App. 3d 642, 644

       (1986). Questions of mixed law and fact—such as whether Citibank is entitled to a refund of

       ROTA taxes—are reviewed for clear error. City of Belvidere, 181 Ill. 2d at 205.

¶ 31          The Department first contends that Citibank lacks standing to seek a refund of ROTA

       taxes because it is not a retailer that remitted the taxes to the State and because the right to a

       refund could not be assigned to Citibank by the retailers. We need not address the Department’s

       contention that only retailers that remit the taxes have standing to pursue a refund, because we

       conclude that even if only remitting retailers have standing under the statute, the retailers in the

       present case effectively assigned their rights to pursue a refund to Citibank.

¶ 32          The parties do not quibble about the law applicable to assignments. An assignment is a

       transfer of property or a right from one person to another, which confers a complete and present

       right in the property or right to the assignee. Amalgamated Transit Worker’s Union v. Pace


                                                       -8-
       1-13-3650 & 1-15-0812 (cons.)


       Suburban Division, 407 Ill. App. 3d 55, 60 (2011). Assignability is the rule in today’s legal

       world, and nonassignability is the exception. Kleinwort Benson North America, Inc. v. Quantum

       Financial Services, Inc., 181 Ill. 2d 214, 225 (1998). Both common law and statutory rights are

       assignable, unless a statute or public policy clearly states otherwise. Amalgamated Transit, 407
Ill. App. 3d at 60. Following an assignment, the assignee stands in the shoes of the assignor with

       respect to the rights, title, and interest in the thing assigned. Collins Co. v. Carboline Co., 125 Ill.
2d 498, 512 (1988); In re Estate of Martinek, 140 Ill. App. 3d 621, 629-30 (1986).

¶ 33          The Department asserts that the assignment of the right to a refund of ROTA taxes is

       prohibited by section 6 of ROTA and violates public policy. We address each of these in turn.

¶ 34          Our supreme court has explained the tax scheme under ROTA and the complementary

       Use Tax Act (35 ILCS 105/3 (West 2006)) as follows:

                  “ROTA and the Use Tax Act are complementary, interlocking statutes that comprise

              the taxation scheme commonly referred to as the Illinois ‘sales tax.’ [Citations.] Whereas

              ROTA imposes a tax ‘upon persons engaged in the business of selling at retail tangible

              personal property’ [citation], the Use Tax Act imposes a tax ‘upon the privilege of using

              in this State tangible personal property purchased at retail from a retailer’ [citation]. ***

                  A retailer’s tax liability under ROTA is computed as a percentage of ‘gross receipts’

              (35 ILCS 120/2-10 (West 2006)), defined as the ‘total selling price’ (35 ILCS 120/1

              (West 2006)). Similarly, the use tax is determined as a percentage of the ‘selling price.’

              35 ILCS 105/3-10 (West 2006).” Kean v. Wal-Mart Stores, Inc., 235 Ill. 2d 351, 362

              (2009).

       The tax rate under both ROTA and the Use Tax Act is 6.25%. 35 ILCS 120/2-10 (West 2014);

       35 ILCS 105/3-10 (West 2014).


                                                         -9-
       1-13-3650 & 1-15-0812 (cons.)


¶ 35          Typically, the retailer collects the use tax from the consumer and remits it to the

       Department. A retailer need not remit the use tax, however, if it has paid the ROTA tax on the

       gross receipts of the same sale. Accordingly, although a single sale and purchase triggers the

       duty to pay two different taxes, the Department receives payment for only one of the taxes, and

       that payment satisfies both taxes. Kean, 235 Ill. 2d at 363.

¶ 36          With respect to refunds of ROTA taxes, section 6 of ROTA provides in relevant part:

              “If it appears, after claim therefor filed with the Department, that an amount of tax or

              penalty or interest has been paid which was not due under this Act, whether as a result of

              a mistake of fact or an error of law, except as hereinafter provided, then the Department

              shall issue a credit memorandum or refund to the person who made the erroneous

              payment *** .” 35 ILCS 120/6 (West 2014).

       The Department contends that this section limits refunds to the remitter of the tax and, therefore,

       also prohibits the assignment of the right to a refund to anyone other than the remitter of the tax.

       We disagree. The language of section 6 does not discuss the assignment of the right to a tax

       refund, much less limit or prohibit the assignment of such a right. Even if section 6 bestows the

       right to a tax refund solely upon the remitter of the tax, that does not mean that after the initial

       bestowment, the remitter is not free to do what it pleases with that right. Given the lack of

       language in section 6 limiting the assignment of the right to a refund, we conclude that the

       retailers’ assignments to Citibank were not precluded by statute. See People ex rel. Stone v.

       Nudelman, 376 Ill. 535, 539 (1940) (concluding that because the language of the statute did not

       limit what could be done with a credit memorandum after it was issued or otherwise discuss its

       assignability, the credit memo was assignable).




                                                       -10-
       1-13-3650 & 1-15-0812 (cons.)


¶ 37           The Department also argues that the assignment of a right to a ROTA tax refund violates

       public policy (1) because it could result in the refund of taxes not actually paid, leading to the

       unjust enrichment of persons who did not pay the taxes themselves, and (2) because Citibank

       was compensated through vendor discounts, cardholder charges, and interest payments. With

       respect to the first contention, the Department claims that assignments are more likely to result in

       mistakenly issued refunds than if refunds are limited to those with whom the Department has an

       existing taxpayer/collector relationship, i.e., retailers. In illustration of this point, the Department

       points to Citibank’s claimed failure to present documentation evidencing the transactions

       underlying the bad debts. The Department does not explain, and we do not find, any correlation

       between this supposed lack of evidence and Citibank’s status as an assignee. Rather, as discussed

       below, any lack of documentation on the part of Citibank appears to have been a result of the

       parties’ stipulation to the amount of taxes attributable to the uncollected debt, not Citibank’s

       status as an assignee. Moreover, the conclusion that the right to a refund under section 6 is

       assignable does not alter the procedural requirements a claimant—whether remitter or

       assignee—must comply with before a refund will be issued. Therefore, the Department is still

       free to vet applications for refunds in the same manner it always has.

¶ 38           We also find to be without merit the Department’s second contention that the assignment

       of the right to a ROTA tax refund violates public policy because it would be unfair to allow

       Citibank to collect a tax refund where it has already been compensated—through vendor

       discounts, cardholder charges, and interest payments—for the “bad debt risks” inherent in its

       business through vendor discounts, cardholder charges, and interest payments. The compensation

       Citibank receives for its services has no bearing on whether the right to a tax refund is

       assignable. More importantly, it is not the province of this Court to police what is considered to


                                                        -11-
       1-13-3650 & 1-15-0812 (cons.)


       be fair compensation for Citibank’s services. Resolution of what constitutes fair compensation

       belongs to the parties to the agreement—Citibank and the retailers—and it would appear that the

       parties considered Citibank’s services to be worth not only the vendor discounts, cardholder

       charges, and interest payments, but also the assignment of any ROTA tax refund that might

       become due. Thus, regardless of whether the vendor discounts, cardholder charges, and interest

       payments do, in fact, adequately compensate Citibank for the risks they run in financing

       purchases by consumers, it is inappropriate to invoke public policy to undo an agreement

       between the parties. See Kleinwort, 181 Ill. 2d at 226 (“The power to invalidate part or all of an

       agreement on the basis of public policy is used sparingly because private parties should not be

       needlessly hampered in their freedom to contract between themselves.”).

¶ 39          Although interwoven into its other arguments, the Department also argues that Citibank

       is not entitled to a refund via the assignments, because the retailers (the assignors) would not be

       entitled to a refund under the present circumstances. We disagree. Pursuant to the Department’s

       regulation 130.1960(d) (86 Ill. Adm. Code 130.1960(d) (2000)), a retailer who incurs bad debt

       on a sale may obtain a “bad debt credit” to the extent that the retailer has paid ROTA taxes on

       the uncollected debt or to the extent that he has paid ROTA taxes on a portion of the sales price

       that he is not permitted to retain due to repayment to a lending agency under a “with recourse”

       agreement. To qualify, the written off debts must be deducted on the retailer’s federal taxes. 86

       Ill. Adm. Code 130.1960(d)(1)-(2) (2000). These taxes are considered to be paid in error, and the

       retailer may file a claim for their refund pursuant to section 6 of ROTA. 86 Ill. Adm. Code

       130.1960(d)(3) (2000).

¶ 40          According to the parties’ stipulation, in the course of business the retailers would offer

       financing to their customers. Citibank then originated or acquired those credit accounts and


                                                      -12-
       1-13-3650 & 1-15-0812 (cons.)


       receivables from the retailers by way of assignments that included the retailers’ rights to any and

       all payments from the consumer and to claim ROTA tax refunds. In exchange, Citibank would

       remit to the retailer the entire purchase price plus any applicable ROTA tax. Under these facts,

       had the assignments not occurred and the retailers retained the accounts on which the consumers

       defaulted, they would have been permitted to obtain a refund of the ROTA taxes attributable to

       those portions of the defaulted accounts that were not collected, so long as they deducted the

       debts on their federal taxes. Accordingly, because the retailers would have been permitted to

       obtain a refund had they not assigned the accounts, Citibank, by stepping into the retailers’ shoes

       via assignment, should also be permitted to obtain a refund.

¶ 41          The Department disagrees with this conclusion because, according to it, to take advantage

       of the bad debt credit, the retailer must have either financed the sale itself or have a “with

       recourse” agreement with a lender. There is no dispute that the latter does not apply, because the

       parties stipulated that the agreements between the retailers and Citibank were without recourse.

       As to the former, however, the Department contends that the retailers did not finance the

       transactions, Citibank did. Even assuming that the bad debt credit regulation requires that a

       retailer self-finance, the parties’ stipulation indicates that is what happened here.

¶ 42          Admittedly, the stipulation of the parties does not specifically state whether the retailers

       entered into financing agreements directly with the consumers and then sold the rights under

       those agreements to Citibank or whether Citibank entered into financing agreements directly

       with the consumer. The stipulation does state, however, that Citibank originated or acquired the

       accounts from the retailers and that Citibank acquired all rights to payments from the consumers

       and to ROTA refunds or credits by way of its agreements with the retailers. These statements do

       not make sense unless the retailers entered into financing agreements with the consumers directly


                                                        -13-
       1-13-3650 & 1-15-0812 (cons.)


       and then sold and assigned their rights under those financing agreements to Citibank in exchange

       for payment of the financed amount. After all, if Citibank had not provided the financing directly

       to the consumer, there would have been nothing for the retailers to assign to Citibank or for

       Citibank to acquire from the retailers. See People v. One 1999 Lexus, 367 Ill. App. 3d 687, 692-

       93 (2006) (stating that stipulations are contracts and that they should not be interpreted in such a

       way so as to render any portion meaningless).

¶ 43          The Department also argues that retailers would not have been able to obtain a refund

       because there is no evidence that any of the ROTA taxes were refunded to the consumers.

       Section 6 of ROTA provides:

              “No credit may be allowed or refund made for any amount paid by or collected from any

              claimant unless it appears that the claimant has unconditionally repaid, to the purchaser,

              any amount collected from the purchaser and retained by the claimant with respect to the

              same transaction under the Use Tax Act.” 35 ILCS 120/6 (West 2014).

       This language does not require a refund claimant to return any and all taxes collected from the

       consumer before pursuing any refund whatsoever. Rather, it simply limits the refund a claimant

       may seek to those taxes that were paid but not collected from the consumer. Those taxes that

       were both paid to the State and collected from consumers, however, cannot be refunded to

       claimants absent refunds being first issued to the consumers. Here, the parties stipulated that the

       ROTA taxes were paid to the State, but that the consumers did not repay all of the ROTA taxes,

       i.e., Citibank did not collect all of the taxes. The parties further stipulated that it is these

       uncollected taxes (as opposed to all of the ROTA taxes) for which Citibank seeks a refund.

¶ 44          The Department’s contention that the retailers collected the entire amount of taxes from

       the consumers and, therefore, a refund is unavailable unless the taxes are first refunded to the


                                                       -14-
       1-13-3650 & 1-15-0812 (cons.)


       consumers is unavailing. First, the retailers did not collect the taxes from the consumer; they

       collected them from Citibank. Second, as previously discussed, as assignee, Citibank steps into

       the shoes of the retailers, meaning that if there had been no assignment and the retailers retained

       the defaulted accounts (and, thus, no deal with Citibank), the retailers would not have been

       required to refund to the consumers taxes that the consumers had not paid in the first place. Thus,

       Citibank is also not required to refund to the consumers taxes the consumers have not actually

       paid. Instead, Citibank is simply limited to seeking a refund of those taxes that remain

       uncollected.

¶ 45          Finally, the Department contends that Citibank is not entitled to a refund because it failed

       to comply with the procedural application requirements of the applicable statutes and

       regulations, namely, that it failed to provide information required under section 6a of ROTA and

       failed to submit supporting documentation. More specifically, the Department argues that

       (1) Citibank failed to identify the merchants that made the sales at issue; (2) represented that it

       (as opposed to the retailers) had overpaid taxes in an amount that equated to a tax rate of 8%;

       (3) signed the application form, stating that it had repaid any overpaid sales tax collected from its

       customers; and (4) failed to submit documentary evidence in support of its claimed tax

       overpayment.

¶ 46          According to the Department, this information was necessary to ensure that any refund

       given to Citibank did not exceed the amount of the overpaid taxes. Although we agree that it is

       important to ensure that any refunds issued are in the correct amount, there is no such concern in

       this case, as the parties specifically stipulated that the amount Citibank sought to have refunded

       was “the portion of balances that were written off as bad debts that is attributable to the

       Retailers’ Occupation Tax.” Because the parties stipulated that the claimed refund amount was


                                                       -15-
       1-13-3650 & 1-15-0812 (cons.)


       equal to the amount of ROTA taxes not collected from the consumers, there was no need for

       Citibank to provide additional information or evidence in support of this claim. One 1999 Lexus,
367 Ill. App. 3d at 691.

¶ 47          In sum, we conclude that Citibank does have standing to pursue a refund of the ROTA

       taxes attributable to the uncollected debts as a result of the assignments from the retailers. Any

       deficiency in Citibank’s application for refund or supporting documentation is moot, as the

       Department stipulated to the amount of ROTA taxes attributable to the uncollected debt,

       dispensing with the need for Citibank to present any other evidence on the issue.

¶ 48                                         Appeal No. 1-15-0812

¶ 49          Although the legal issues raised by Chrysler in appeal number 1-15-0812 are similar to

       those raised in the Citibank appeal, we are unable to address them, as we lack jurisdiction over

       this appeal. The Department argues that this Court lacks jurisdiction to consider Chrysler’s

       appeal, because Chrysler failed to file a timely notice of appeal following the circuit court’s entry

       of its March 14, 2014, order resolving Chrysler’s challenge to the Department’s denial of its

       claim for a ROTA tax refund. Even if the Department had not raised a jurisdictional challenge,

       we have a duty to consider our jurisdiction sua sponte and to dismiss if jurisdiction is wanting.

       Revolution Portfolio, LLC v. Beale, 341 Ill. App. 3d 1021, 1024-25 (2003).

¶ 50          To recap, on March 14, 2014, the circuit court issued its order upholding the

       Department’s denial of Chrysler’s claim for a ROTA tax refund. Eight and a half months later,

       on November 25, 2014, Chrysler filed its section 2-1401 petition. On December 16, 2014, the

       circuit court issued an order granting the section 2-1401 petition. Thereafter, on March 3, 2015,

       the circuit court issued its supplemental opinion, which was identical to the March 14, 2014,

       order, except that it contained a discussion of the ALJ’s disregard of the parties’ stipulation and a


                                                       -16-
       1-13-3650 & 1-15-0812 (cons.)


       statement that the time for appeal would begin to run from the entry of the supplemental opinion.

       Chrysler filed its notice of appeal on March 19, 2015.

¶ 51          In its statement of jurisdiction on appeal, Chrysler claims that it filed its notice of appeal

       within 30 days of the entry of the March 3, 2015, supplemental opinion, and, therefore, this

       Court has jurisdiction under Illinois Supreme Court Rules 301 (eff. Feb. 1, 1994), and 303(a)(1)

       (eff. Jan. 1, 2015). Rule 301 provides that every final judgment of a circuit court in a civil case is

       appealable as of right. Rule 303(a)(1) requires that the notice of appeal from such orders be filed

       within 30 days of the entry of the final judgment. To be final, an order must dispose of the

       parties’ rights “either upon the entire controversy or upon such definite and separate part thereof,

       such as a claim in a civil case.” (Internal quotation marks omitted.) State Farm Fire & Casualty

       Co. v. John J. Rickhoff Sheet Metal Co., 394 Ill. App. 3d 548, 556 (2009).

¶ 52          On March 14, 2014, the circuit court issued its order upholding the Department’s denial

       of Chrysler’s claim for a ROTA tax refund. This order fully disposed of Chrysler’s claim seeking

       review of the Department’s determination that it was not entitled to a refund. Because the court’s

       order resolved all pending claims against all parties in the case, it was a final and appealable

       order. At that point, Chrysler had four options: file a timely posttrial motion within 30 days, file

       a timely notice of appeal within 30 days, do nothing and accept defeat, or file a section 2-1401

       petition within two years. Chrysler chose the last option, filing its section 2-1401 petition

       requesting that the circuit court address its argument regarding the ALJ’s disregard of the

       stipulated amount of its claim.

¶ 53          Even so, we still lack jurisdiction to review Chrysler’s appeal. The circuit court granted

       Chrysler’s section 2-1401 petition on December 16, 2014. This was a final order resolving that




                                                       -17-
       1-13-3650 & 1-15-0812 (cons.)


       section 2-1401 petition. Chrysler was obligated to file its appeal within 30 days of that date. It

       did not.

¶ 54          Chrysler cannot rely on the entry of the March 3, 2015, supplemental opinion as the date

       that triggered its obligation to file a notice of appeal. According to Chrysler, the supplemental

       opinion was not related to the section 2-1401 petition, but instead was a modification of the

       circuit court’s March 14, 2014, original opinion. This, however, means that the supplemental

       opinion was entered without authority because it was entered more than 30 days after the March

       14, 2014, opinion. City of Chicago v. Heinrich, 187 Ill. App. 3d 876, 877-78 (1989); Welch v.

       Ro-Mark, Inc., 79 Ill. App. 3d 652, 656-57 (1979). If the circuit court lacked jurisdiction to enter

       the supplemental opinion, then we lack jurisdiction to review it. Keener v. City of Herrin, 235 Ill.
2d 338, 350 (2009) (“Because the circuit court had no jurisdiction to enter its order of August 25,

       2006, the appellate court had no jurisdiction to review that judgment.”).

¶ 55          We further note that the circuit court’s inclusion of a statement that the time for appeal

       began to run as of the date the supplemental opinion has no effect on our analysis. The supreme

       court rules determine when and how a timely notice of appeal is taken, and the circuit court lacks

       authority to extend that time. Meyer v. Blue Cab Co., 129 Ill. App. 3d 440, 441 (1984); see also .

       Moreover, as discussed above, the trial court lacked jurisdiction to modify the March 14, 2014,

       opinion after 30 days, thus depriving us of any jurisdiction to review the supplemental opinion.

       The trial court’s statement does not cure the trial court’s lack of jurisdiction to enter the

       supplemental opinion and, accordingly, does not cure our lack of jurisdiction to review it.

¶ 56          Ultimately, no matter how we view it, we lack jurisdiction over Chrysler’s appeal. This is

       fitting, as Chrysler seeks review of only those issues decided by the circuit court in the original

       opinion, which was issued over a year before Chrysler filed its notice of appeal. If Chrysler



                                                      -18-
       1-13-3650 & 1-15-0812 (cons.)


       desired to appeal the circuit court’s judgment upholding the denial of Chrysler’s claim, it should

       have done so within 30 days of that determination, i.e., by April 14, 2014. Its failure to keep

       abreast of the status of its case, such that it did not learn of the entry of the circuit court’s March

       14, 2014, opinion until six and a half months later does not excuse Chrysler from the duty to file

       a timely notice of appeal (see Mitchell, 158 Ill. 2d at 150). Accordingly, we conclude that we

       lack jurisdiction to review it, and this appeal must be dismissed.

¶ 57                                             CONCLUSION

¶ 58             In appeal number 1-13-3650, we affirm the Circuit Court of Cook County’s judgment, as

       we conclude that the assignments from the retailers afforded Citibank standing to pursue a refund

       of the ROTA taxes attributable to the uncollected debt. Although Chrysler’s appeal involves

       facts similar to those in Citibank’s appeal, including assignments from the retailers to Chrysler,

       we are unable to afford Chrysler any relief from the ALJ’s decision in appeal number 1-15-0812,

       because we lack jurisdiction to address Chrysler’s contentions. Accordingly, we dismiss that

       appeal.

¶ 59             Appeal number 1-13-3650 affirmed.

¶ 60             Appeal number 1-15-0812 dismissed.




                                                        -19-